DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-28 in the reply filed on 5/2/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aigner et al. (US2005/0012568 A1).

In regards to claim 15, Aigner et al. teaches in Fig. 2A a bulk acoustic resonator, comprising the following:
A piezoelectric (combination of piezoelectric layers 106, 108, 134 and 136) layer having a first/bottom side and a second/top side opposite to the first side, the piezoelectric layer including one or more sublayers of one or more piezoelectric materials (layers 106, 108, 134 and 136); 
A first electrode layer (104) formed on the first/bottom side of the piezoelectric layer; 
A support structure (combination of substrate 100 and reflector/mirror 118) on the first/bottom side of the piezoelectric layer, the support structure including an acoustic mirror (118) adjacent the first electrode; and 
A second electrode layer (110) formed on the second/top side of the piezoelectric layer.
Note that the recitation of “epitaxially grown or physically deposited from the second/top site to the first/bottom side” has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113.

	In regards to claim 16, based on Fig. 2A and Paragraph [0016], the piezoelectric sublayers includes a plurality of polycrystalline piezoelectric materials (106, 108, 134 and 136)

	In regards to claim 17, based on Fig. 2A, the piezoelectric sublayers (106, 108, 134 and 136) form a multilayer structure of piezoelectric materials, the multilayer structure including a first sublayer of a first piezoelectric material (136) at the second/top side and a second sublayer (134) of a second piezoelectric material that is deposit under the first piezoelectric layer (136). Note that the recitation of “the first sublayer being epitaxially grown or physically deposited on a surrogate substrate that has been removed, and the second sublayer being epitaxially grown or physically deposited over the first sublayer” has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113.

	In regards to claim 18, based on Fig. 2A, the first electrode layer (104) is deposited on the first/bottom side of the piezoelectric layer (106, 108, 134 and 136), and the second electrode layer (110) is deposited on the second/top side of the piezoelectric layer (106, 108, 134 and 136).

In regards to claim 26, based on Fig. 2A, the support structure (100 and 118) include the acoustic mirror (118) and a support substrate (100) attached thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aigner et al. (US2005/0012568 A1) in view of Ueda (US2019/0149129 A1).

	As discussed above, Aigner et al. teaches the claim invention as recited in claim 26. Aigner et al. further teaches in Paragraph [0036] that the acoustic mirror (118) is formed by alternating high and low acoustic impedance layers (no specific materials or dimensions of the layers are provided). Aigner et al. therefore does not teach: in regards to claim 27, wherein each layer of the alternating layers having a thickness of one quarter wavelength of a resonance frequency of the bulk acoustic resonator, the one or more high acoustic impedance materials including one or more of tungsten (W), Gold (Au), Tantalum (Ta), Molybdenum (Mo), and Ruthenium (Ru), the one or more low acoustic impedance material including one or more of silicon dioxide (SiO2) and silicon nitride (SiN).

	However, Ueda exemplary teaches in Fig. 3A a bulk acoustic wave resonator (50) comprising an acoustic mirror (30). Ueda teaches in Paragraph [0031], that the acoustic mirror is formed by alternating high acoustic impedance layers of tungsten and low acoustic impedance layers of silicon oxide, in which each of the layers have a thickness of a quarter wavelength of a resonance frequency of the bulk acoustic wave resonator.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Aigner et al. and have replaced the generic acoustic mirror of Aigner et al. with the specific acoustic mirror of Ueda (See Fig. 3a and Paragraph [0031], having alternating high acoustic impedance layers of tungsten and low acoustic impedance layers of silicon oxide, each layer having a thickness of a quarter wavelength) because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for an acoustic mirror that able to perform the same function. 
	
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Aigner et al. (US2005/0012568 A1) in view of Ella (USPAT 6,278,342 B1)

	As discussed above, Aigner et al. teaches the claim invention as recited in claim 26. Aigner et al. further teaches in Paragraph [0036] that the acoustic mirror (118) is formed by alternating high and low acoustic impedance layers (no specific materials or dimensions of the layers are provided). Aigner et al. therefore does not teach: in regards to claim 28, wherein the acoustic mirror includes one or more layers of one or more low acoustic impedance materials selected from the group consisting of polyimide (PI), Benzocyclobutene (BCB), and polydimethylsiloxane (PDMS).

	However, Ella exemplary teaches in Fig. 5 a bulk acoustic wave resonator comprising an acoustic mirror (150) formed by alternating high and low impedance layers. Ella teaches in Column 9, lines 20-25, that the low impedance layers of the acoustic mirror are made from polyimide.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Aigner et al. and have replaced the generic acoustic mirror with the specific acoustic mirror of Ella (See Fig. 5 and Column 9, Lines 20-25, having alternating high and low acoustic impedance layer, with the low acoustic impedance layer being formed from polyimide) because such a modification would have been a well-known in the art substitution of equivalence for an acoustic mirror that can perform the same function. 

Claims 15-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burak et al. (USPAT 9,401,692 B2) in view of Aigner et al. (US2005/0012568 A1).

In regard to claim 15, Burak et al. teaches in Fig. 14 a bulk acoustic resonator (1400), comprising the following:
A piezoelectric layer (14) having a first/bottom side and a second/bottom side opposite to the first side; 
A first electrode layer (415) formed on the first/bottom side of the piezoelectric layer; 
A support structure (405) on the first/bottom side of the piezoelectric layer, the support structure including a cavity (410) adjacent the first electrode (415); and 
A second electrode layer (430) formed on the second/top side of the piezoelectric layer (425).
Note that the recitation of “epitaxially grown or physically deposited from the second side to the first side” has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113.

Burak et al. does not teach: in regards to claim 15, wherein the piezoelectric layer including one or more sublayers of one or more piezoelectric materials.

Aigner et al. teaches in Fig. 1A a bulk acoustic wave resonator having a multilayer piezoelectric structure including one or more sublayers (108 and 106) of one or more piezoelectric materials. Based on Fig. 1A, the sublayers (108 and 106) have opposite polarizations. Based on Fig. 1A and Paragraph [0016], the piezoelectric sublayers includes a plurality of polycrystalline piezoelectric materials (108 and 106). Aigner et al. teaches in Paragraph [0015], that having a multilayer piezoelectric structure as shown in Fig. 1A, provides the benefit of increasing the frequency range of the bulk acoustic wave resonator. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention Burak et al. and have replaced the piezoelectric layer of Burak et al. with the multilayer piezoelectric structure of Aigner et al. (see Fig. 1A) having a plurality of polycrystalline piezoelectric materials, because such a modification would have provided the benefit of increasing the frequency range of the bulk acoustic wave resonator as suggested by Aigner et al. (see Paragraph [0015]). As an obvious consequence of the modification, the combination multilayer piezoelectric structure will comprise of two sublayers of piezoelectric materials.

In regards to claim 16, Burak et al. does not teach wherein the piezoelectric layer includes one or more single crystalline or polycrystalline piezoelectric materials. Note that the recitation of “physically deposited from the second side to the first side on a surrogate substrate that has been removed” has not been given any patentable weight since such recitation is a method step in an apparatus claim.

Aigner et al. teaches in Fig. 1A a bulk acoustic wave resonator having a multilayer piezoelectric structure including one or more sublayers (108 and 106) of one or more piezoelectric materials. Based on Fig. 1A, the sublayers (108 and 106) have opposite polarizations. Based on Fig. 1A and Paragraph [0016], the piezoelectric sublayers includes a plurality of polycrystalline piezoelectric materials (108 and 106). Aigner et al. teaches in Paragraph [0015], that having a multilayer piezoelectric structure as shown in Fig. 1A, provides the benefit of increasing the frequency range of the bulk acoustic wave resonator. 

However, as a consequence of the modification of claim 15, the combination of Burak et al. and Aigner et al. will comprise of a multilayer piezoelectric structure including a plurality of polycrystalline piezoelectric materials.

In regards to claim 17, Burak et al. does not teach wherein the piezoelectric layer includes a multilayer structure of piezoelectric materials, the multilayer structure including a first sublayer of a first piezoelectric material at the second side and a second sublayer of a second piezoelectric material at the first side. Note that the recitation of “the first sublayer being epitaxially grown or physically deposited on a surrogate substrate that has been removed, and the second sublayer being epitaxially grown or physically deposited over the first sublayer” has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113.

Aigner et al. teaches in Fig. 1A a bulk acoustic wave resonator having a multilayer piezoelectric structure including one or more sublayers (108 and 106) of one or more piezoelectric materials. Based on Fig. 1A, the sublayers (108 and 106) have opposite polarizations. Based on Fig. 1A and Paragraph [0016], the piezoelectric sublayers includes a plurality of polycrystalline piezoelectric materials (108 and 106). Aigner et al. teaches in Paragraph [0015], that having a multilayer piezoelectric structure as shown in Fig. 1A, provides the benefit of increasing the frequency range of the bulk acoustic wave resonator. 

However, as a consequence of the modification of claim 15, the combination of Burak et al. and Aigner et al. will comprise of a multilayer piezoelectric structure including a first sublayer of a first piezoelectric material at the second/top side and a second sublayer of a second piezoelectric material at the first/bottom side.

In regards to claim 18, Burak et al. teaches based on Fig. 14, the first electrode layer (415) is deposited on the first/bottom side of the piezoelectric layer (425), and wherein the second electrode (430) layer is deposited on the second/top side of the piezoelectric layer (425).

In regards to claim 19, Burak et al. teaches based on Fig. 14, the support structure (405) is a support substrate, the support substrate including one or more layers of a high resistivity materials (based on Column 7, Lines 21-24, the substrate is made from glass, which is a type of high resistivity material).

In regards to claim 20, Burak et al. teaches the one layer of high resistivity materials includes one or more ceramic materials (based on Column 7, Lines 21-24, the substrate is made from glass, in which glass is a type of ceramic material).

In regards to claim 21, Burak et al. teaches the one or more high resistivity materials include one or more materials selected from the group consisting of aluminum oxide, polysilicon, Benzocyclobutene (BCB), and glass (based on Column 7, Lines 21-24, the substrate is made from glass).

In regards to claim 22, Burak et al. teaches based on Fig. 14, the support structure further includes a frame/collar layer (1405) surrounding the cavity (410), and the support substrate is adjacent the frame layer and the cavity, the frame layer including one or more layers of one or more high resistivity materials selected from the group consisting of: aluminum oxide or alumina , polysilicon, and/or Benzocyclobutene (based on Column 8, Lines 52-57, the collar layer is made from aluminum oxide), the support substrate including one or more layers of one or more high resistivity materials selected from the group consisting of alumina, gallium arsenide (GaAs), silicon (Si), silicon carbide (SiC), sapphire, and glass (based on Column 7, Lines 21-24, the substrate is made from glass).

In regards to claim 24, Burak et al. teaches based on Fig. 14, the support structure includes a support substrate (405) attached to the first electrode layer (415), the support substrate including one or more materials selected from the group consisting of high-resistivity aluminum oxide, silicon (Si), gallium arsenide (GaAs), silicon carbide (SiC), sapphire, and glass (based on Column 7, Lines 21-24, the substrate 405 is made from glass), and wherein the support substrate has a cavity (410). Note that the recitation of “etch therein before the support substrate is attached to the first electrode layer” has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113.

In regards to claim 25, Burak et al. teaches based on Fig. 14 and Column 16, lines 52-55, the support structure includes a metal cavity frame/collar (1405) and a support substrate (405), the cavity frame (1405) including:
A first metal frame (left portion of frame/collar 1405) formed on the bottom of the first electrode layer (415), and a second metal frame (right portion of frame/collar 1405) formed on the support substrate (1405) and bonded/attached with the first metal frame via metal-to-metal bonding (both portion of frame/collar 1405 are metal to metal bonded to the first bottom electrode 415), the second metal frame (right portion of frame/collar 1405) having a pattern (i.e. rectangular cross-section) at least partially matching that of the first metal frame.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burak et al. (USPAT 9,401,692 B2) and Aigner et al. (US2005/0012568 A1) as applied to claim 22 above, with evidence provided by the teaching reference of Kishimoto (US2017/0149405 A1).

As discussed above, the combination of Burak et al. and Aigner et al. teaches the claimed invention as recited in claim 22. The combination does not teach in regards to claim 23: wherein the support substrate and the frame layer (i.e. both made from an insulating material) are attached by a glue material.

However, it is well-known in the art to use an adhesive/glue to attach two insulating layer together in an acoustic resonator device. Kishimoto exemplary teaches in Fig. 1 a bulk acoustic wave resonator having an insulating layer (30) attach to a support substrate (40) via an adhesive/glue layer (50). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Burak et al. and Aigner et al. and have used an adhesive/glue to attach the support substrate and the frame layer together because such a modification would have been a well-known in the art design choice to attach two insulating layer together in an acoustic wave resonator as exemplary taught by Kishimoto (See Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843